 

es

DME STE PRSTILE RPA IIR EINE SRL BO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a a a a x
HIMELDA MENDEZ, if
Plaintiff, :
ORDER
-against- :
: 19 Civ. 9861 (GBD)
APPLEBEE’S RESTAURANTS LLC, :
Defendant. :
we ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee X

GEORGE B. DANIELS, United States District Judge:

The April 8, 2020 conference is adjourned to June 10, 2020 at 9:30 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020 On,
f}

pion fy. DANIELS
ed States District Judge

 

 
